OPINION of the Court, by
Ch. J. Edwards.
— .It is unnecessary for the court to decide, what relief the appellant might have been entitled to, or whether his case if it had been legally supported, would have justified the interposition of a court of equity at all; the case as stated in the bill, is clearly and explicitly denied by the answer, which is only attempted to be disproved by the oath of a solitary witness. This has been uniformly deemed insufficient, to countervail an answer in such cases; but in this case the answer itself is corroborated by a witness who was present at the transaction alluded to, and who appears to have had an equal opportunity with the complainant’s witness, of knowing what conversation did take place between the parties..
Decree affirmed.